DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-2, 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waytena (US 2011069661) in view of Reding (US 20080243853) further in view of Li (US 20130142088)
Regarding claim 1, Waytena teaches a method of management of a telephonic communication service in a communication network between a first and at least one second communication terminal, in which said first and second communication terminals  have respective communication identifiers in the communication network, said first (User A) and second  (User B) communication identifiers being respectively associated at a level of a server, accessible by the server, with first and second social network identifiers of a social network, said server being accessible from the communication network, said managing comprising the following acts performed by the server: 
(A) receiving a communication request over the communication network (the communication request is be sent over the network) indicating at least the first (User A; Billyway@facebook.com) and second  (User B; tomjones3@facebook.com) social network identifiers (Fig. 2B1 block 257 discloses User A initiates a voice call to user B and the input of the originating party generates a text string that is supplied as part of the request message communicated to the service 21; [0080] “In block 257..User A then interacts with the element (for example, by clicking on the link) to initiate a voice call to user B, and the application 18A is notified of the request (for example, by an HTTP request). User A is thus designated the calling party and user B is designated the called party throughout; [0197] “the input of the originating party generates a text string that is supplied as part of the request message communicated to the service 21. The request message also includes the user name and domain of the recipient as well as the user name and domain of the originating party.” Similar concept is also taught in Fig. 2A1; Step 205 and 207); 
(B) retrieving the second communication identifier (phone number or voip address) associated with the second social network identifier (tomjones3@facebook.com) on the basis of the second social network identifier received in the communication request (Fig. 2B1; block 259 discloses displaying of a call notification message (preferably from a template supplied from Service 21) on the user B/recipient device. This means that the system has to retrieve a second communication identifier associated with user B in order to route the notification message to the device of user B; [0197] “The service 21 performs a lookup of the social network user information (26A) for the recipient user to retrieve the phone number for the mobile device of the recipient user, encapsulates the text string supplied in the request as part of an SMS message addressed to the mobile device of the recipient user, and forwards the SMS message to the MNO network of the recipient user.” [0198] “a registered user of the service (referred to herein as the requesting subscriber) is presented with a Callme widget associated with another registered user of the service 21 (referred to herein as the recipient subscriber) during execution of the social network application. By clicking on this Callme widget, the social network application triggers the communication of a request message to the service 21.”
Waytena further teaches “after retrieving the second communication identifier” (Step 259 of Fig. 2B1 discloses “The application generates and displays a document (preferably based on a template supplied from the Service 21) on the user device 12A of social network user B”.  Thus this notification/”display a document on the device of user B” is based on information supplied from Service 21 and Service 21 performs the look up/retrieving of the phone number of user B/second communication identifier. [00198] The service 21 performs a lookup of the social network user information (26A) for the requesting subscriber to retrieve the phone number (or static IP address) for the telephony device of the requesting subscriber as well as a lookup of the social network user information (26A) for the recipient subscriber to retrieve the phone number (or static IP address) for the telephony device of the recipient subscriber.)
(C) transmitting an application notification over the communication network destined for the second communication terminal on (displaying of the document on the device of User B) the basis of the second communication identifier, said application notification indicating the first social network identifier (Fig. 2B1, step 259 displaying of the notification on user B device requires transmission of the notification to the user B device. The description box of step 259 discloses “The application generates and displays a document (preferably based on a template supplied from the Service 21) on the user device 12A of social network user B”.  Thus this notification/display a document on the device of user B” is based on information supplied from Service 21 and Service 21 performs the look up/retrieval of the communication identifier.),
However, to expedite prosecution, Reding is also added to alternatively show a more explicit teaching of “retrieving the second communication identifier, and after retrieving the second communication identifier, transmit the notification”.
In an analogous art, Reding discloses “retrieving the second communication identifier (Step 906), and after retrieving the second communication identifier” (Fig. 9 discloses after Step 906 “search contact table” reads on retrieving the second communication identifier/contact information of the invitee, step 910 sends “Notification message”), 
transmitting an application notification (Abstract, “the access request may be associated with a user identifier, searching a contact database, based on the user identifier and on an application identifier of the social networking application, to identify contact information associated with an invitee terminal, and generating a notification message based on the contact information,” [0026] “The contact server 112 may use the user identifier to identify invitee users and, if the invitee users are not at the fitness center, to generate a notification message to notify the invitee users that the inviting user is at the fitness center.” [0067] The contact server 112 then queries the messaging server 118.. The messaging server 118 then returns to the contact server 112 the data network address that has been assigned to Mary's terminal (i.e., invitee terminal 104). The contact server 112 then creates and forwards a notification message based on the data network address useable to generate a notification at the invitee terminal 104, which may inform Mary that the inviting user is at the fitness center.”)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement Waytena’s teaching of sending the notification to occur after retrieving the second communication identifier/contact information of the invitee as taught explicitly by Reding in order for the system to necessarily know where to route the notification to the invitee/second communication terminal successfully.
However, Waytena and Reding do not explicitly teach “said notification comprising a phone number (number to dial); said method continuing by the second communication terminal making a phone call to the first communication terminal by dialing the phone number”  
In an analogous art, Li teaches said notification indicating a phone number ([0041] “The incoming call notification message 304 may identify a calling party by a calling party number 306.”); 
method continuing by the second communication terminal making a phone call by dialing the phone number” (“[0041] “a return call button 312 may allow the user to automatically dial the calling party number 306”; Fig. 3A shows a call notification containing the calling party number 306.  As the user press the “return call” button 312, a phone call is made by dialing the calling party number 306.)  
Waytena and Reding’s teaching of call notification to include Li’s teaching of including a phone number in the notification so that the recipient has the ability to contact the caller easily by simply selecting the phone number in the notification and not having to look up the phone number.
Regarding claim 2, The combination of Waytena, Reding and Li teaches the method of management of voice communication service as claimed in claim 1, furthermore comprising the following acts, after the act of receiving a communication request: identifying the first communication identifier on the basis of the first social network identifier received in the communication request (Fig. 2B1; Step 257); and sending an application notification destined for the first communication terminal on the basis of the first communication identifier (Fig. 2B1; Step 257; [0080]). 

Regarding claim 5, The combination of Waytena, Reding and Li teaches the method of management of voice communication service as claimed in claim 1, in which the application notification destined for the second terminal furthermore indicates an identifier of communication setup allowing the establishment of a voice communication ([0061] in block 215 the calling agent of the softswitch 28 cooperates with the call -setup-function (30A or 30B) of the MNO network for the calling party (preferably identified by the MNO ID of the calling party as retrieved from the information repository 26) to set up a connection (i.e., communication session) that carries bearer traffic for the leg of the call to the mobile device (29A or 29B) of the calling party.). 

claim 6, The combination of Waytena, Reding and Li teaches the method of management of voice communication service as claimed in claim 1, furthermore comprising: reception of an acceptance of communication from the second communication terminal (Fig. 2B1 step 261); setup of communication of the second communication terminal with the first communication terminal, via said server (Fig. 2B1 Step 269 Request = “voice call request” is yes, then move to 275-277 and then established call at Fig. 2B3).

Claims 3 and 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waytena, Reding and Li further in view of Admitted Prior Art

Regarding claim 3, The combination of Waytena, Reding and Li teaches the method of management of voice communication service as claimed in claim 1, except for the application notification destined for the second terminal furthermore indicates at least one third social network identifier. However, Admitted Prior Art teaches the well-known concept of including a third social network identifier in the notification or the concept inviting multiple parties in conference call is well known.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Waytena’s teaching to also include the well-known concept including a third identifier (third person) in a conference call so that the user can discuss a topic to multiple people at once without having to repeat the same questions/comments to multiple people at multiple times (The examiner notes  the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either 

Regarding claim 4, The combination of Waytena, Reding and Li teaches the method of management of voice communication service as claimed in claim 1, except for the application notification destined for the second terminal furthermore indicates a communication state associated with said at least third social network identifier. However, Admitted Prior Art teaches that the well-known concept of including a communication state (availability/presence) associated with a third network identifier is well known. Communication state/availability/presence of another party/buddy is well known in on-line chatting.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Waytena's teaching of social networking to also include this presence/communication status in the notification so that all the parties involved in the conversation can make a better decision whether to start or wait for the other person based on the communication state (The examiner notes  the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate).

Claim 7 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waytena (US 2011069661) in view of Reding (US 20080243853) further in view of Jacobstein (US 20110182415)

claim 7 and 11, Waytena teaches a method of management of a telephonic communication service in a communication network between a first and at least one second communication terminal, in which said first and second communication terminals  have respective communication identifiers in the communication network, said first (User A) and second  (User B) communication identifiers being respectively associated at a level of a server, accessible by the server, with first and second social network identifiers of a social network, said server being accessible from the communication network, said managing comprising the following acts performed by the server: 
(A) receiving a communication request over the communication network (the communication request is be sent over the network) indicating at least the first (User A; Billyway@facebook.com) and second  (User B; tomjones3@facebook.com) social network identifiers (Fig. 2B1 block 257 discloses User A initiates a voice call to user B and the input of the originating party generates a text string that is supplied as part of the request message communicated to the service 21; [0080] “In block 257..User A then interacts with the element (for example, by clicking on the link) to initiate a voice call to user B, and the application 18A is notified of the request (for example, by an HTTP request). User A is thus designated the calling party and user B is designated the called party throughout; [0197] “the input of the originating party generates a text string that is supplied as part of the request message communicated to the service 21. The request message also includes the user name and domain of the recipient as well as the user name and domain of the originating party.” Similar concept is also taught in Fig. 2A1; Step 205 and 207); 
tomjones3@facebook.com) on the basis of the second social network identifier received in the communication request (Fig. 2B1; block 259 discloses displaying of a call notification message (preferably from a template supplied from Service 21) on the user B/recipient device. This means that the system has to retrieve a second communication identifier associated with user B in order to route the notification message to the device of user B; [0197] “The service 21 performs a lookup of the social network user information (26A) for the recipient user to retrieve the phone number for the mobile device of the recipient user, encapsulates the text string supplied in the request as part of an SMS message addressed to the mobile device of the recipient user, and forwards the SMS message to the MNO network of the recipient user.” [0198] “a registered user of the service (referred to herein as the requesting subscriber) is presented with a Callme widget associated with another registered user of the service 21 (referred to herein as the recipient subscriber) during execution of the social network application. By clicking on this Callme widget, the social network application triggers the communication of a request message to the service 21.”
Waytena further teaches “after retrieving the second communication identifier” (Step 259 of Fig. 2B1 discloses “The application generates and displays a document (preferably based on a template supplied from the Service 21) on the user device 12A of social network user B”.  Thus this notification/”display a document on the device of user B” is based on information supplied from Service 21 and Service 21 performs the look up/retrieving of the phone number of user B/second communication identifier. [00198] The service 21 performs a lookup of the social network user information (26A) for the requesting subscriber to retrieve the phone number (or static IP address) for the telephony device of the requesting subscriber as well as a lookup of the social network user information (26A) for the recipient subscriber to retrieve the phone number (or static IP address) for the telephony device of the recipient subscriber.)
(C) transmitting an application notification over the communication network destined for the second communication terminal on (displaying of the document on the device of User B) the basis of the second communication identifier, said application notification indicating the first social network identifier (Fig. 2B1, step 259 displaying of the notification on user B device requires transmission of the notification to the user B device. The description box of step 259 discloses “The application generates and displays a document (preferably based on a template supplied from the Service 21) on the user device 12A of social network user B”.  Thus this notification/display a document on the device of user B” is based on information supplied from Service 21 and Service 21 performs the look up/retrieval of the communication identifier.),
However, to expedite prosecution, Reding is also added to alternatively show a more explicit teaching of “retrieving the second communication identifier, and after retrieving the second communication identifier, transmit the notification”.
In an analogous art, Reding discloses “retrieving the second communication identifier (Step 906), and after retrieving the second communication identifier” (Fig. 9 discloses after Step 906 “search contact table” reads on retrieving the second 910 sends “Notification message”), 
transmitting an application notification (Abstract, “the access request may be associated with a user identifier, searching a contact database, based on the user identifier and on an application identifier of the social networking application, to identify contact information associated with an invitee terminal, and generating a notification message based on the contact information,” [0026] “The contact server 112 may use the user identifier to identify invitee users and, if the invitee users are not at the fitness center, to generate a notification message to notify the invitee users that the inviting user is at the fitness center.” [0067] The contact server 112 then queries the messaging server 118.. The messaging server 118 then returns to the contact server 112 the data network address that has been assigned to Mary's terminal (i.e., invitee terminal 104). The contact server 112 then creates and forwards a notification message based on the data network address useable to generate a notification at the invitee terminal 104, which may inform Mary that the inviting user is at the fitness center.”)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement Waytena’s teaching of sending the notification to occur after retrieving the second communication identifier/contact information of the invitee as taught explicitly by Reding in order for the system to necessarily know where to route the notification to the invitee/second communication terminal successfully.
However, Waytena and Reding do not explicitly teach “said notification comprising a phone number (number to dial); said method continuing by the second 
In an analogous art, Jacobstein teaches said notification indicating a phone number; method continuing by the second communication terminal making a phone call by dialing the phone number” (“[0052] The method may include sending a notification to the one or more participants with an invitation to the conference call 404. The notification may include information about the conference call, such as the conference call time and date, the conference call name, the host for the conference call, and the number to dial to access the conference call.” 
receiving the message corresponding to a phone call from the second communication to a phone number ([0054] “The method may include receiving a request to join the conference call in response to the invitation from at least one of the participants 406. The request to join the conference call may include the participant dialing into the conference call as instructed in the invitation, e.g., by selecting the telephone number in the notification with the invitation to join the conference call or dialing the telephone number with an access code from a different communication device.)
Therefore, it would have been obvious for one of ordinary skill in the art before the invention to modify Waytena and Reding’s teaching of call notification to include Jacobstein’s teaching of including a phone number in the notification so that the .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 11 have been considered but are moot in view of the new ground of rejection.
Regarding the newly added limitation “making a phone to the first communication terminal by dialing the phone number”, the newly discovered reference Li is cited.
It is further noted that applicants arguments that: “Jacobstein is not related to a method of managing a telephonic communication service in a communication network, but to a method for establishing a conference call” is not persuasive as it is considered that the former is broader than the latter.  That is, a conference call reads on “telephonic communication”.
With regard to claims 3 and 4, it is noted that the official notice in the previous action was not challenged and thus the limitations are now considered admitted prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Dung Lam/
Examiner, Art Unit 2646


/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646